DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:	
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1, as exemplary, recites the abstract idea of evaluating a business plan (product design) by generating a more optimal set of parameters (data) for a design project of a product comprising (1) generating a product profile matrix (chart) comprising product parameters (data) and appropriate measurement scores (data) associated with the product parameters, (2) generating a set of composite scores (data), (3) assigning a risk factor (data) to each of the composite scores, and (4) repeating the steps of generating a set of composite scores (data) if the risk factor (data) falls below a predetermined level.     
These recited limitations fall within the “Certain Methods of Organizing Human activities” grouping of abstract ideas as it relates to commercial business evaluations of business plan (product design).  Accordingly, the claim recites an abstract idea.
(2A) The judicial exception is not integrated into a practical applications because in particular, the claims recites (1) generating a product profile matrix (chart) comprising product parameters (data) and appropriate measurement scores (data) associated with the product parameters, (2) generating a set of composite scores (data), (3) assigning a risk factor (data) to each of the composite scores, and (4) repeating the steps of generating a set of composite scores (data) if the risk factor (data) falls below a predetermined level.     
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because [ As discussed above, the additional element of analyzing the product profile matrix and modifying the product parameter until the product profile matrix provides a set of satisfactory scores that yields an acceptable low risk amounts to no more than mere instructions to apply the exception using a generic computer component.  For the same reason these elements are not sufficient to provide an inventive concept.  The additional element receiving information, analyzing the information and modifying the result or generating other information was considered insignificant extra-solution activity in Step 2A, prong 2.  Re-evaluating here in step 2B, this is also determined to well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network, sorting data, analyzing data, and generating additional data (work order) is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible]      
As for dependent claims 2 and 4 (part of 1 above), this claim recites limitations that further define the same abstract idea noted in claim 1.  In addition, they recite the types of measurement features of the analysis.  Even in combination, these additional elements do not (2B) amount to significantly more than the abstract idea itself.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 3 (part of 1 above), this claim recites limitations of “storing the scores data” which is considered as insignificant extra-solution activity in step 2B.
As for dependent claims 5, 6 and 8 (part of 1 above), this claim recites limitations that further define the same abstract idea noted in claim 1.  In addition, they recite implementing artificial intelligence to select product design measurement factors in the design analysis.  These further modify the analysis.  Even in combination, these additional elements do not (2B) amount to significantly more than the abstract idea itself.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 7 (part of 1 above), this claim recites limitations that further define the same abstract idea noted in claim 1.  The claim calls for selecting a plurality of experts to perform the design analysis.  This further modifies the design analysis.  Even in combination, these additional elements do not (2B) amount to significantly more than the abstract idea itself.  Therefore, they are considered patent ineligible for the reasons given above.
Therefore, claims 1-15 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claims 1, 9 and 15, it’s not clear how the repeating steps of (ii)-(vii) is carried out until the risk factor does not fall below the predetermined level?
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689